DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/09/22 have been fully considered but they are not persuasive.
On page 9 Applicant argues drawing and specification objections are overcome.
The Examiner respectfully agrees and withdraws outstanding objections.
On pages 11-12 regarding prior art rejections, Applicant argues that the specification discusses, at length, that the posterolateral chamfer is provided for the purpose of giving “additional clearance for a tibial eminence and the retained ligaments and tendons, without decreasing bone coverage”. Applicant argues two of the applied references are not cruciate-retaining, and since Gabriel “simply mentions” that a femoral prosthesis can be designed for cruciate-retaining knee procedures, one of ordinary skill wouldn’t be motivated to modify Slamin to include a chamfer “simply because Burdulis teaches the use of chamfers on a prosthesis and Gabriel teaches that femoral prosthesis can be used in a cruciate-retaining knee procedure” (sic). 
The Examiner respectfully disagrees and maintains that since Gabriel teaches femoral prostheses can be cruciate-retaining, this provides evidence in the prior art that it was known, at the time the invention was filed, to have a femoral prosthesis be cruciate-retaining. The Examiner notes that the burden now shifts to Applicant to prove that (A) the Office erred in these findings or (B) provide other evidence to show that the claimed subject matter would have bee nonobvious. Please see MPEP 2141 (IV). Further, and similarly, Burdulis teaches the use of chamfers being used on prostheses. As above, Applicant should prove why the Office has erred in the findings that chamfers are known to be used on prostheses, or give evidence that shows that the claimed subject matter is nonobvious. The Examiner maintains the combination.
On pages 12-13, Applicant argues further that the specific location of the chamfer is not taught by any of the references, and thus the inclusion in the specific location of Applicant’s chamfer is nonobvious and impermissible hindsight on the Examiner’s side. Applicant again emphasizes their reason for including the chamfer which differs from the reason the Examiner gave to include chamfers on all tissue-contacting surfaces.
The Examiner respectfully again notes that the reason the Examiner provides for including a chamfer on all tissue-contacting surfaces might be different from that which motivated Applicant. However, the obviousness of including chamfers on structural components to ensure they do not have a sharp edge is exceptionally well-known in the structural engineering arts, and particularly relevant to structures being implanted within the body and facing soft tissues. While Applicant might desire to provide more clearance, the inclusion of chamfers on all sides to prevent sharp edges remains undisputed and hasn’t been rebutted or addressed by the Applicant. 
On pages 13-14 Applicant argues the rejection to claim 13 rises and falls with the discussion above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 6-8, 11, 13-17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slamin et al. (US 5766255 A) hereinafter known as Slamin in view of Burdulis et al. (US 20050267584 A1) hereinafter known as Burdulis further in view of Gabriel (US 5571194 A).
Regarding claims 1 and 6 Slamin discloses a femoral prosthesis comprising:
an anterior end (Figure 1 item 14), posterior end (Figure 1 item 16), medial and lateral condyles (Figure 1 item 18, 20), and
a femoral condylar articulation surface (Fig 2a item 22) for articulation with a tibial articulation surface (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Slamin was considered capable of performing the cited intended use.);
wherein the medial condyle comprises a first portion of the femoral condylar articulation surface (22 on the medial condyle), 
the lateral condyle comprises a second portion of the femoral condylar articulation surface (22 on the lateral condyle);
the anterior end comprises a patella contacting area (Figure 4 shows an area of the flange which could be called a “patella contacting area”); 
but is silent with regards to the prosthesis being for a cruciate-retaining knee procedure, and 
including a posterolateral chamfer on the medial condyle from the inner surface of the medial condyle to the posterior end and a posterolateral chamfer on the lateral condyle.
However, regarding claims 1 and 6 Burdulis teaches that chamfers are commonly used on the edges of prostheses to relax sharp corners ([0088]). Slamin and Burdulis are involved in the same field of endeavor, namely implantable orthopedic prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the edges of any part (every edge) of the femoral prosthesis of Slamin, including that edge between the medial/lateral surface and the posterior end of the prosthesis, so that it includes a chamfer such as is taught by Burdulis in order to ensure the prosthesis of Slamin doesn’t include any sharp edges that might damage or irritate sensitive tissues nearby which could cause tissue inflammation, tissue damage, and/or pain for the patient after implantation ([0088] to relax a sharp corner).  The Examiner further notes the use of chamfers within mechanical arts for thousands of years for the same purpose of preventing injury whether inside or outside the body.
Further, regarding claims 1 and 6 Gabriel teaches that femoral prostheses can be designed for cruciate-retaining knee procedures as an alternative to cruciate-sacrificing procedures (Column 1 lines 61-65). Slamin and Gabriel are involved in the same field of endeavor, namely knee replacements. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the prosthesis of the Slamin Burdulis Combination so that the prosthetic is designed to retain the cruciate ligaments as opposed to sacrifice the ligaments since this is one of the two types of knee procedures known in the art: cruciate-retaining or cruciate-sacrificing. Each is understood by a person of ordinary skill as having their benefits and/or reasons for performing and the person of ordinary skill is well-capable of adapting a prosthesis for either intended method of implantation. 
Regarding claim 3 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein the Combination teaches the obviousness of having a second chamfer formed along the inner surface of the medial condyle (please see the rejection/reasoning in the rejection to claim 1 above regarding the obviousness of having chamfers on all the edges of the prosthesis) configured to provide clearance with a tibial eminence and a posterior cruciate ligament in use (this is stated as a “functional limitation” of the chamfer. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the Combination teaches (as detailed above) all the structural limitations required to perform the recited functional language of “providing clearance”, therefore was considered to teach the claimed apparatus.)).
Regarding claim 4 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 3 substantially as is claimed,
wherein the Combination further teaches the posterolateral chamfer is combined with the second chamfer (the chamfers are understood to be “combined” since they are combined in one prosthesis).
Regarding claim 7 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 6 substantially as is claimed,
wherein the Combination further renders it obvious for the posterolateral chamfer on the lateral condyle to start posterior to the patella contacting area (the Examiner refers to the rejection of claim 1, in which the presence of a chamfer on all the edges of the prosthesis is understood to be obvious, including those surfaces which start posterior to the patella contacting area).
Regarding claim 8 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 6 substantially as is claimed,
but is silent with regards to the angle of the chamfer on the lateral condyle.
However, regarding claim 8 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Slamin Burdulis Gabriel Combination so that the posterolateral chamfer has an angle between 1-10 degrees (or any angle), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). In this case, any angle of chamfer would have been obvious to the person of ordinary skill in the art.
Regarding claim 11 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein the Combination teaches the obviousness of having the anterior end comprise an anterolateral chamfer which transitions from the inner surface of the medial condyle to the anterior end and from an outer surface of the lateral condyle to the anterior end (please see the rejection/reasoning in the rejection to claim 1 above regarding the obviousness of having chamfers on all the edges of the prosthesis).
Regarding claims 13 and 21 Slamin discloses a femoral prosthesis comprising:
an anterior end (Figure 1 item 14), posterior end (Figure 1 item 16), lateral and medial surfaces (Figure 1 item 24), medial and lateral condyles (Figure 1 item 18, 20), and
and a femoral condylar articulation surface (Fig 2a item 22) for articulation with a tibial articulation surface (this is stated as an “intended use” of the articulation surface (see the explanation and rejection to claim 1 above)); 
wherein the medial (lateral) condyle comprises a first portion of the femoral condylar articulation surface (Figure 1), 
the lateral (medial) condyle comprises a second portion of the femoral condylar articulation surface (Figure 1),
but is silent with regards the prosthesis being for a cruciate-retaining knee procedure, and 
the medial (lateral) condyle comprising a posterolateral chamfer between 1-10 degrees.
However, regarding claims 13 and 21 please see the explanation/rejection to claims 1 and 8 above.
Regarding claim 14 see the rejection to claim 3 above.
Regarding claim 15 see the rejection to claim 4 above.
Regarding claim 16 see the rejection to claim 5 above.
Regarding claim 17 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 13 substantially as is claimed,
wherein Slamin further discloses the anterior end comprises a patella contacting area (Figure 4 shows an area of the flange which could be called a “patella contacting area”), 
and wherein the Combination further renders it obvious for the posterolateral chamfer to start posterior to the patella contacting area (the Examiner refers to the rejection of claim 1, in which the presence of a chamfer on all the edges of the prosthesis is understood to be obvious, including those surfaces which start posterior to the patella contacting area).
Regarding claim 20 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 13 substantially as is claimed,
wherein the Combination further renders it obvious for the medial or lateral condyle to have a posteromedial chamfer (please see the rejection to claim 1 above regarding the obviousness of providing a chamfer on all edges of the prosthesis).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/29/22